DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This is the Non-Final Office Action in response the Application No. 17/086,626, title: “Systems And Method For Performing A Purchase Transaction Using Rewards Points”.

Status of the Claims
By the 01/11/2021 Amendment, claim 1 has been cancelled, and new claims 2-21 have been added.  Accordingly, claims 2-21 remain pending and have been examined.

Priority
This application is a CON of U.S. Application No. 15/949,417 filed on 04/10/2018 (Patented No. 10,825,087) which is a CON of U.S. Application No. 12/106,074 filed on 04/18/2008 (Patented No. 9,972,047).  For the purpose of examination, the 04/18/2008 is considered to be the effective filing date.

Information Disclosure Statement
The information disclosure statement filed on 11/02/2020 is being considered.  A copy of the PTO-1449 form with the examiner’s initials is attached to this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Under the 2019 Revised PEG, Step 1 analysis, the claims are reviewed to determine whether they fall within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or combination of matter). 
Claims 2-21 recite a method and systems for performing a purchase transaction using rewards points comprising various modules as recited in claims 2 and 21.  Thus, the claims fall within the four statutory categories of invention (Step 1-Yes).
Step 2A Prong 1:
Under the 2019 Revised PEG, Step 2A, Prong 1, the claims are reviewed to determine whether they recite a judicial exception by identifying if the claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Upon a review of the claims, other than the recitation of the various modules and customer device, the claims as a whole recite a method of authorizing a transaction card purchase request using rewards points by determining whether the financial account is associated with a customer and an account provider, transmitting the data to generate the option in an interactive user display in a single display to the customer device to be selected to pay for the purchase using the financial account or a portion of the rewards points, receiving the selected portions to pay for the purchase, and updating the database accordingly over the network.  The claims recite a method of mitigating risk prior to providing the payment options (using rewards points) by determining whether the financial account is associated with a customer and an account provider in an interactive user display in a single display so that the customer may use portions of the rewards points to pay for the purchase.  Converting rewards points to their cash equivalents in order to pay for a purchase transaction is routine and conventional activity in the finance industry.  This is a method of organizing human activity and relates to fundamental economic practice (i.e., hedging, insurance, mitigating risk).  
The steps of receiving request data, determining account data, providing account data, generating option data, receiving selection data, and updating data are managing human activity as part of commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Further, the mere nominal recitation of the computer components as recited in the claims do not take the claims out of the method of organizing human activity grouping.  Therefore, the claims recite an abstract idea (Step 2A, Prong 1-Yes).
 Step 2A Prong 2:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the judicial exception (i.e., abstract idea) is integrated into a practical application.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The claims recite the additional elements include a customer computer system 101, a merchant computer system 102, a merchant storage mechanism 105, a rewards program computer system 103, and a rewards program storage mechanism 107 coupled together over a network 104 and 106 along with various computer modules to perform the receiving/requesting, determining, providing/generating, receiving, and updating steps.  The recited additional computer elements in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Applicant Specification, paragraphs 43-45, 55-56, 71, and Figures 1-3).
The limitations are merely instructions to implement the abstract idea on a computer and require no than a generic computer to perform the generic computer functions including the steps of:  receiving a request to make a purchase; determining a financial account is associated with rewards program with associated rewards points and the financial account is associated with a customer and an account provider; providing the data to generate the payment options in an interactive user display in a single display to the customer device so the customer may use the financial account or portions of rewards points to pay for the purchase, and updating the database.
The process being performed on a computer system limits the idea to a particular technical environment.  The recited process, such as receiving to request, determining, providing to generate, receiving, and updating the database, narrow the abstract idea to a particular type of relationship, but they do not change the analysis because it is merely a process (a series of steps) to govern how the payment process is performed.
Further, the dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claim.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  The claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, the claims do not include additional elements that integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to the abstract idea (Step 2A, Prong 2-No).
Step 2B:
Under the 2019 Revised PEG, Step 2A, Prong 2, the claims are reviewed to determine whether the claims provide an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As noted in above, the claims as a whole merely describe how to generally “apply” the concept of mitigating risk prior to providing the payment options by determining whether the financial account is associated with a customer and an account provider in an interactive user display in a single display so that the customer may use the financial account or portions of the rewards points to pay for the purchase by: receiving to request, determining, providing to generate, receiving, and updating the database.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
Dependent claims 2-19 depend on independent claim 1 and therefore include all the elements and limitations of the independent.  Thus, the dependent claims recite the same abstract idea as the independent claim.  
Claims 3-6 contain more details about the requesting and determining steps such that the account information is stored prior to request, the request comprising account information which comprises a bank identification number and characters of a card number (additional details and instructions - these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 7-12 contain more details about the determination modules and rewards program participation information such as indication of the financial account, rewards program provider is account provider, the participation information is received from the customer in a batch file (additional details and instructions - these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claims 13-17 and 19 contain more details about the determination modules and rewards information such as indication of an amount of the first/second rewards points, conversion ratio, rewards information is received from rewards program provider and is account provider, and received in batch file (additional details and instructions - these claims, individually or in combination with others, do not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

Claim 18 contains more details about the purchase is used a single card configured to provide various payment types of the account, first/second portion of rewards points associated with different merchant (additional details and instructions - this claim, individually or in combination with others, does not integrate the abstract idea into a practical application and do not provide an inventive concept to the abstract idea).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  These additional recited limitations narrow the information to a particular type and content and are merely extra solution activity which only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible when viewed individually or in combination with others.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent eligible under 35 U.S.C. 101.


Prior Arts 102/103 Rejections
Extensive search was performed during the examination of the parent cases (15/949,417 and 12/106,074).  An update prior art search has been conducted and no art was identified that teach each and every elements of the claims at this time.

Conclusion
Claims 2-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697